Citation Nr: 1139057	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  10-13 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as due to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection hypertension as due to exposure to herbicides (Agent Orange).

3.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, as due to exposure to herbicides (Agent Orange).

4.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, as due to exposure to herbicides (Agent Orange).

5.  Entitlement to service connection for erectile dysfunction as due to exposure to herbicides (Agent Orange).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to May 1972.
 
This matter came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for  diabetes mellitus; hypertension; peripheral neuropathy, bilateral upper extremities; peripheral neuropathy, bilateral lower extremities; and erectile dysfunction.

In an August 2009 rating decision, the RO denied service connection for sinusitis.  The Veteran did not perfect an appeal of that claim by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  Therefore, it is not before the Board.

The issues of service connection a right knee disorder and a left knee disorder are addressed in a separate decision in accordance with the Veteran's correspondence indicating that a private attorney holds power of attorney for these issues.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

In this case, the Veteran's claims on appeal have been raised and addressed to include as being related to Agent Orange exposure or to diabetes mellitus.  Specifically, the Veteran's claims for service connection for these disabilities have been addressed as due to Agent Orange exposure.  The Veteran asserts that, while he was stationed in Thailand during service, he also served in the combat areas of Vietnam, and was exposed to Agent Orange while in Vietnam.  See VA Form 9 dated in April 2010.  

In this regard, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure for purposes of the presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Thus, because a determination of the Veteran's claim for service connection here hinges on whether he actually served in Vietnam, a remand is necessary to obtain any existing service personnel records to ascertain whether the Veteran set foot in Vietnam during his period of service.  

Additionally, private treatment records regarding the Veteran's alleged diabetes mellitus; hypertension; peripheral neuropathy, bilateral upper extremities; peripheral neuropathy, bilateral lower extremities; and erectile dysfunction, have been identified by the Veteran and need to be obtained.  In this regard, in March 2008, the Veteran submitted a VA Form 21-4142, identifying and authorizing the release of treatment records from a private physician, P.D. Morton, M.D.  A review of the claims file shows that the RO sent two requests for treatment records to this physician in April 2008 and February 2009; however, to date, there is no indication that these treatment records have been received or that they are no longer available.  Thus, further attempts should be made to obtain these treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the Veteran's complete service personnel records, to include any service orders or travel documents, from the appropriate facility.  The requests should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented, and any federal facility should provide a negative response if records are not available.

2.  Obtain private treatment records from P.D. Morton, M.D., as authorized by the Veteran in a March 2008 VA Form 21-4142.  Also contact the Veteran to identify any other private physicians from whom he has received treatment for his claimed disabilities of diabetes mellitus, hypertension, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction.  If other private treatment records exist, the RO also should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file. 

3.  Following completion of the above, readjudicate the claims of service connection for diabetes mellitus as due to exposure to herbicides (Agent Orange); hypertension as due to exposure to herbicides (Agent Orange); peripheral neuropathy, bilateral upper extremities, as due to exposure to herbicides (Agent Orange); peripheral neuropathy, bilateral lower extremities, as due to exposure to herbicides (Agent Orange); and erectile dysfunction as due to exposure to herbicides (Agent Orange), in light of any additional evidence received since the issuance of the statement of the case in August 2009.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the supplemental statement of the case before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


